07/27/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                  May 26, 2021 Session

     STERLING LAMARR COOPER v. SHAWN PHILLIPS, WARDEN

                 Appeal from the Criminal Court for Morgan County
                      No. 2020-CR-160 Jeffrey Wicks, Judge
                      ___________________________________

                           No. E2020-01568-CCA-R3-HC
                       ___________________________________

The Petitioner, Sterling Lamarr Cooper, appeals the summary dismissal of his petition for
writ of habeas corpus. Discerning no error, we affirm the judgment of the habeas corpus
court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER, J., and J. ROSS DYER, J., joined.

Sterling Lamarr Cooper, Wartburg, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Ronald L. Coleman, Assistant
Attorney General; and Russell Johnson, District Attorney General, for the Appellee, State
of Tennessee.

                                        OPINION

       The Petitioner originally pleaded guilty to possession with intent to deliver a
controlled substance less than 0.5 grams and possession with intent to deliver a controlled
substance more than 0.5 grams. Sterling Lamar Cooper v. State, No E2012-00383-CCA-
R3-PC, 2013 WL 326209, at *1 (Tenn. Crim. App. Jan. 29, 2013), perm. app. denied (Tenn.
June 12, 2013). The Petitioner received concurrent sentences of ten and twenty years. Id.
The Petitioner apparently did not file a direct appeal. This court affirmed the denial of his
post-conviction petition. Id.

       On September 22, 2020, the Petitioner filed a pro se petition for writ of habeas
corpus, asserting that his due process rights were violated “due to the fact order of
incarceration could not be imposed with [a] revocation of community corrections.” He
elaborated that “these sentences are neither contemplated nor authorized by state and
federal law” and “must be vacated because trial court did not have jurisdiction nor authority
to impose new sentence nor incarceration without community corrections sentence being
violated or revoked and no revocation hearing, no violation, no revocation equals no
incarceration. Immediate release from custody.” The State filed a motion to dismiss the
petition on October 22, 2020, contending that the Petitioner had failed to “comply with the
mandatory procedural requirements” and that “due process claims are not colorable claims
for habeas corpus relief.” Specifically, the State noted that the Petitioner had not “included
a certified copy of his judgment and has therefore failed to comply with the mandatory
procedural requirements for filing a petition.” On October 23, 2020, the habeas corpus
court summarily dismissed the petition by written order, finding that the Petitioner “failed
to state a colorable claim for relief[,] and his judgments are not illegally void.” The
Petitioner filed a timely notice of appeal on November 13, 2020.

                                        ANALYSIS

       On appeal, the Petitioner asserts that the habeas corpus court erred in summarily
denying his petition, again contending that the trial court “did not have jurisdiction and did
not have authority to order incarceration without [a] revocation of community corrections
sentence [hearing.]” He further states that the “new sentence judgment is void because
there was never a violation or revocation corrections sentence. I have established colorable
claims that render conviction void which entitles Petitioner to instant relief and petition
must be granted.” The State responds that the habeas corpus court did not err in summarily
denying the petition. We agree with the State.

       “The determination of whether habeas corpus relief should be granted is a question
of law.” Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007) (citing Hart v. State, 21
S.W.3d 901, 903 (Tenn. 2000)). Accordingly, our review is de novo without a presumption
of correctness. Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007) (citing State v.
Livingston, 197 S.W.3d 710, 712 (Tenn. 2006)).

       A prisoner is guaranteed the right to habeas corpus relief under Article I, section 15
of the Tennessee Constitution. Tenn. Const. art. I, § 15; see T.C.A. §§ 29-21-101 to -130.
The grounds upon which a writ of habeas corpus may be issued, however, are very narrow.
Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). “Habeas corpus relief is available in
Tennessee only when ‘it appears upon the face of the judgment or the record of the
proceedings upon which the judgment is rendered’ that a convicting court was without
jurisdiction or authority to sentence a defendant, or that a defendant’s sentence of
imprisonment or other restraint has expired.” Archer v. State, 851 S.W.2d 157, 164 (Tenn.
1993) (quoting State v. Galloway, 45 Tenn. (5 Cold.) 326, 337 (1868)). “[T]he purpose of
a habeas corpus petition is to contest void and not merely voidable judgments.” Potts v.
State, 833 S.W.2d 60, 62 (Tenn. 1992) (citing State ex rel. Newsom v. Henderson, 221
                                            -2-
Tenn. 24, 424 S.W.2d 186, 189 (Tenn. 1968)). A void judgment “is one in which the
judgment is facially invalid because the court lacked jurisdiction or authority to render the
judgment or because the defendant’s sentence has expired.” Taylor, 995 S.W.2d at 83
(citing Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998); Archer, 851 S.W.2d at 161-
64). It is the petitioner’s burden to demonstrate, by a preponderance of the evidence, that
the judgment is void or that the confinement is illegal. Wyatt v. State, 24 S.W.3d 319, 322
(Tenn. 2000).

       If the habeas corpus court determines from the petitioner’s filings that no cognizable
claim has been stated and that the petitioner is not entitled to relief, the petition for writ of
habeas corpus may be summarily dismissed. See Hickman, 153 S.W.3d at 20. Further,
the habeas corpus court may summarily dismiss the petition without the appointment of a
lawyer and without an evidentiary hearing if there is nothing on the face of the judgment
to indicate that the convictions are void. Passarella v. State, 891 S.W.2d 619, 627 (Tenn.
Crim. App. 1994), superseded by statute as stated in State v. Steven S. Newman, No.
02C01-9707-CC00266, 1998 WL 104492, at *1 n. 2 (Tenn. Crim. App., at Jackson, Mar.
11, 1998).

        The procedural requirements for habeas corpus relief are mandatory and must be
scrupulously followed. Summers, 212 S.W.3d at 259 (citations omitted). As relevant here,
Tennessee Code Annotated section 29-21-107(b)(2) provides that “[t]he petition shall state
. . . [t]he cause of pretense of such restraint according to the best information of the
applicant, and if it be by virtue of any legal process, a copy therof shall be annexed, or a
satisfactory reason given for its absence[.]” Tenn. Code Ann. § 29-21-107(b)(2). “A trial
court properly may choose to summarily dismiss a petition for failing to comply with the
statutory procedural requirements.” Summers, 212 S.W.3d at 260; see Hickman, 153
S.W.3d at 21. Finally, a petitioner’s pro se status does not excuse his procedural
deficiencies within the context of habeas corpus relief. See Summers, 212 S.W.3d at 261
(declining to “incorporate the liberal procedural safeguards of the Post-Conviction
Procedure Act into the provisions governing habeas corpus” and reiterating that habeas
corpus procedures are “mandatory and strictly applied” even against pro se petitioners).

       We initially observe that the Petitioner failed to meet the statutory procedural
requirements for a petition of writ of habeas corpus. As noted by the State, the instant
petition did not include the judgments of conviction that the Petitioner is challenging.
Though the Petitioner attached the judgments to his appellate brief, we are precluded from
considering them. “This court has repeatedly held that documents attached to an appellate
brief but not included in the record on appeal cannot be considered by this court as part of
the record on appeal.” Torrance Johnson v. State, No. W2018-02260-CCA-R3-ECN, 2020
WL 2301193, at *4 (Tenn. Crim. App. May 8, 2020). This court has upheld the summary
dismissal of a writ for habeas corpus for failure to include the relevant judgment of
                                              -3-
conviction in the petition. See, e.g., Timothy L. Jefferson v. Russell Washburn, Warden,
No. M2019-01723-CCA-R3-HC, 2020 WL 5960110, at *3 (Tenn. Crim. App. Oct. 8,
2020); Shawn Christopher Sales v. Shawn Phillips, Warden, No. E2015-01746-CCA-R3-
HC, 2016 WL 1366669, at *5 (Tenn. Crim. App. Apr. 4, 2016). Accordingly, the Petitioner
has failed to comply with the procedural requirements requiring he attach the judgment of
conviction, and the habeas corpus court did not err in summarily dismissing the petition.

        Furthermore, the Petitioner has also failed to state a colorable claim for relief. From
what we can understand, the Petitioner contends that his ten and twenty-year concurrent
sentences are void because he was serving a community corrections sentence when they
were imposed, which was not revoked before the new sentences were imposed. The only
details of the community corrections sentence are a notation that the Petitioner was serving
a 15-year sentence in a different case than the instant one attached to his habeas corpus
brief. As we have already stated, we are precluded from considering this attachment,
which, regardless, does not provide any facts regarding the community corrections
sentence that the Petitioner references in his brief and his petition. The Petitioner relies on
State v. Merriweather, 34 S.W.3d 881 (Tenn. Crim. App. 2000) for the assertion that his
sentences are void. In Merriweather, this court concluded that the defendant’s “due process
rights were violated when the conditions of her probation were made more onerous than
those originally imposed, and she was not afforded a revocation hearing or assistance of
counsel.” Id. at 886. However, the Petitioner’s reliance on Merriweather is misplaced.
Unlike that defendant, the Petitioner is appealing the dismissal of his habeas corpus
petition, not the revocation of probation. There is nothing in the record to indicate that the
Petitioner’s current sentences are “more onerous” than what was originally imposed.
Finally, this court has stated that “due process issues are properly raised in post-conviction
petitions, not habeas corpus petitions, because a due process violation results in a voidable,
not void, conviction.” Timothy L. Jefferson, 2020 WL 5960110, at *4 (citing Eddie F.
Depriest v. Kevin Meyers, Warden, No. M200-02312-CCA-R3-PC, 2001 WL 758739, at
*2 (Tenn. Crim. App. July 6, 2001)). We note that the Petitioner did not raise such an issue
in his petition for post-conviction relief, which this court has already affirmed on appeal.
Sterling Lamar Cooper, 2013 WL 326209, at *1. The Petitioner has failed to comply with
statutory procedural requirements and failed to state a colorable claim upon which relief
may be granted.

                                      CONCLUSION

   Based on the above authority and reasoning, we affirm the judgment of the habeas
corpus court.

                                               ____________________________________
                                               CAMILLE R. MCMULLEN, JUDGE
                                             -4-